Citation Nr: 1119716	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for heart disease, including coronary artery disease and arteriosclerotic cardiovascular disease with myocardial infarction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1960 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening for the claim because new and material evidence had not been received.  The Veteran timely appealed that issue.

The Board notes that the Veteran was initially denied service connection for a heart condition in December 1985.  The Veteran submitted his claim to reopen his heart claim in December 2005.  To date, throughout the pendency of the appeal, the RO has never reopened the heart claim and addressed that issue on the merits.

The Veteran and his spouse testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010 from Waco, Texas; a transcript of that hearing is associated with the claims file.

The issue of service connection for heart disease is considered reopened.  That reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 1985 rating decision, which denied the Veteran's claim for service connection for arteriosclerotic cardiovascular disease, is final.

2.  The evidence received since that December 1985 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for heart disease.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for service connection for heart disease, including coronary artery disease and arteriosclerotic cardiovascular disease with myocardial infarction, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

As the instant decision reopens the claim of service connection for heart disease and remands for additional development, no further discussion of VCAA compliance of those issues is required at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, a claim of service connection for heart disease was denied in a December 1985 rating decision, and the Veteran was notified of that determination in January 1986.  Since the Veteran did not provide a notice of disagreement within one year of that January 1986 notice letter, the December 1985 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The December 1985 rating decision denied service connection because the evidence, while noting that the Veteran had chest pain in 1976, did not have a diagnosis of any heart condition at that time, nor in 1978 or at separation in 1980.  Accordingly, VA found at that time that the evidence did not demonstrate that the Veteran's heart condition, including a heart attack in 1985, was related to military service.  Thus, the evidence received since December 1985 must relate to this fact in order to be new and material in this case.  The Board finds that such new and material evidence has been received since December 1985, and therefore the claim is reopened.  

The Veteran has contended since 1985 that the chest pain and treatment he had in 1976 was a small myocardial infarction (heart attack).  He has also noted that Dr. K., his doctor in 1985, indicated that there was old scarring at the back of the Veteran's heart which demonstrated that the Veteran had an earlier myocardial infarction.  All of the 1985 records, including Dr. K.'s statement showing an old myocardial infarction, were of record in December 1985.  Essentially, the Veteran's argument and contentions remain unchanged since that time, and therefore the Board finds that such evidence is not new evidence.

However, the Veteran submitted an August 2010 letter from Dr. A.M., FACC, which noted that he was provided with "limited medical records for review" including documents from 1976, 1978 and 1985.  After analyzing this evidence, Dr. A.M. stated that coronary artery disease "was most likely caused by or the result of military service.  In fact the myocardial infarction may have at least been delayed if not prevented if a cardiac work-up had been instituted at the time of his initial presentation in March 1976.  The ECG changes were likely the result of a small infarction."  

Such evidence specifically competently supports the Veteran's theory that he had a small heart attack during military service, and that his heart condition began during military service.  As this evidence addresses unestablished facts necessary to substantiate the claims, it meets the requirements of new and material evidence under 38 C.F.R. § 3.156(a).  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for heart disease, including coronary artery disease and arteriosclerotic cardiovascular disease with myocardial infarction, is reopened, and to that extent only is the appeal granted.



REMAND

The Board notes that the Veteran was given proper Kent notice in the January 2006 when he filed to reopen his claim.  However, the Veteran was never provided proper VCAA notice as noted in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the first time the Veteran received such compliant notice was in the March 2007 statement of the case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that notice cannot be cobbled together out of unrelated decisional documents and post-decisional documents such as rating decisions, statements of the case and supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006).  Thus, in this case, VA has not fulfilled its duty to properly notify the Veteran as to how to substantiate his claim and such must be accomplished on remand.  

Moreover, the Board finds that on remand the Veteran needs to be asked for information regarding current treatment for his heart condition.  The Board is cognizant that the Veteran was diagnosed with arteriosclerotic cardiovascular disease in 1985; such a diagnosis is now over 20 years old.  Since the Veteran has filed to reopen his claim in December 2005, no current treatment records, either VA or private, have been provided by the Veteran nor has VA attempted to get information from the Veteran regarding any current heart disorders he may be seeking treatment for.  Thus, on remand the Veteran should be asked to provide information as to any relevant heart treatment since 2005, and VA should attempt to obtain and associate any identified documents with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Finally, the Board finds that currently there seems to be some ambiguity as to the documents that the private doctor reviewed when rendering his August 2010 letter, since he stated that he was only "provided with limited medical records for review."  On remand, VA should attempt to clarify with the private doctor (in conjunction with the Veteran) which documents that he was provided and which were potentially in the claims file that were omitted.  See Savage v. Shinseki, 
No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 04, 2011).

Additionally, the private doctor's opinion raises a reasonable possibility that the Veteran's heart condition began in service, but potentially may be inadequate given the above noted ambiguity; thus, the Board finds that a new VA examination is required in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for heart disease, including coronary artery disease and arteriosclerotic cardiovascular disease with myocardial infarction.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the Veteran to identify any treatment, either through VA or private medical professionals, that he may have had for his heart condition since December 2005, when he filed to reopen his claim.  After securing the necessary release forms, VA should attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  VA should then contact the private doctor, Dr. A.M., FACC, as well as the Veteran, in order to clarify what documents Dr. A.M. was provided in order to render his August 2010 letter.

4.  Following the completion of the above to the extent possible, schedule the Veteran for a VA cardiology examination in order to determine whether his current heart disease is related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should state the diagnosis of any heart disorder found, including coronary artery disease and arteriosclerotic cardiovascular disease with myocardial infarction.  The VA examiner should then opine whether any diagnosed heart disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or is related to the Veteran's military service.  

In his or her opinion, the VA examiner should specifically address the August 2010 private doctor's letter, as well as the 1976, 1978 and 1980 examinations of the Veteran in service and the May 1980 VA examination.  The VA examiner should also specifically address Dr. K.'s statement in 1985 that the Veteran's EKG demonstrated an "old inferior myocardial infarction."  

Finally, the VA examiner must specifically address the Veteran's, and his private doctor's, assertions that he had a small heart attack in March 1976 which was misdiagnosed as a gastrointestinal problem, and which was in fact the genesis of his current heart condition.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

5.  Following the completion of the above to the extent possible, the RO should readjudicate the Veteran's claim of service connection for heart disease, including coronary artery disease and arteriosclerotic cardiovascular disease with myocardial infarction.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


